Detailed Action
This office action is in response to the amendment filed October 31, 2021.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 was filed after the mailing date of the application on November 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed October 31, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks regarding amended features A,B, and C, and the teachings of Brebner and Anderson, the Examiner respectfully disagrees. Brebner teaches an app creation system including both visual and declarative interation elements for app development, which, as cited in the rejection below include app development for use of internet services and on AI interactive devices. Morever, as cited below, while Brebner does not use the word “plot” per se, it plainly allows for editing and development of visual, AR, and VR objects for Apps including development of scene-trees for the applications, teaching or suggesting the claimed “plots.” Moreover, Anderson teaches use of the description file to allow for generation of executable code in a game system and would be obvious to apply to the developed features and logic of Brebner’s apps under development for the reasons set forth in the rejection below. The rejection, therefore, is respectfully maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Brebner” (US PG Publication 2019/0004791) in view of “Anderson” (US PG Publication 2008/0171597). 

1. A file generation method, comprising: receiving attribute information of a feature; (See Brebner ¶65 “  In embodiments, the app creator 109 may include a visual editor 108 and other components for creating content and applications 178 and a declarative language 140 which has hierarchical properties, layout properties, static language properties (such as properties found in strongly typed and fully compiled languages) and dynamic language properties (e.g., in embodiments including runtime introspection, scripting properties and other properties typically found in non-compiled languages like JavaScript.TM.).” See further e.g. ¶396, Fig. 2G teaching coding of skill workflows) 

wherein the feature comprises an application of an Internet service on an artificial intelligent interactive device;  (Brebner, e.g. ¶¶132-133 teaches the devices implementing the developed application accepting natural language interaction, using machine learning etc to carry out the application functionality, and further teaches the devices maybe (¶574 “devices having artificial intelligence”) and the parts of the application developed may connect and operate, e.g. with cloud services (¶¶77,80,96) and internet feeds (e.g. ¶74) among other web based sources). See further e.g. the developed application of Fig. 2F, ¶396. 

editing a business logic of the feature; (¶¶65 (above) 81-82 “The visual editor 108 may also decompose traditional code driven elements, which may comprise simplified procedural logic presented as a simple list of actions, instead of converting them into a user interface, which may comprise simplified conditional logic presented as a visual checklist of exceptions called variations. [0082] In embodiments, editing code in the declarative language 140 within the visual editor 108 may enable capabilities of the various engines, components, features, capabilities and systems of the engine 102, such as gaming engine features, avatar features, gestural interface features, realistic, animated behavior of objects (such as following rules of physics and geometry within 2D and 3D environments), AR and VR features, map-based features, and many others.

wherein the business logic of the feature comprises plots required to implement the feature; (Brebner teaches the app creator including developing/editing of visual elements in ¶¶81-82 above, as well as developing scene trees of AR/VR objects for implementing an application functionality (e.g. ¶¶18, 77, 240) ) [Here, while Brebner’s development system does not describe “plots” per se, the graphical, visual object, and scene-tree development in Brebner teaches or suggests such a system especially when interpreted in view of Applicants’ specification, e.g. ¶58]

Brebner does not teach, but Anderson teaches: 
(¶47 “The content pipeline at 308 can generate intermediate files which are an XML representation of the data inside the Content DOM, as described above.  The intermediate files may represent a serialized text representation of the objects in the object model which may be used for debugging.  The content pipeline can also receive intermediate files and deserialize them into objects in the object model.”) 

wherein the description file for the feature is used to be directly converted into feature service codes. (e.g. Anderson 216-220-222, Fig. 2, ¶46 “The code generator 222 takes the user defined class (as a processor or declarative map) and converts it to the proper class required for execution.  It also creates a class the user can use when writing game logic code.  This way the user does not have to use different processors for the target platform which makes is easier to build cross-platform games.  The content loader 226 is the portion of the system used during execution of the game (game runtime 230).  It is responsible for converting compiled content (e.g., compiled asset 224) into executable game objects (e.g., game object 228).  Assets are identified by unique names.  The loader loads in associated data for the asset and manages the execution lifetime of the object and unloading of the object following execution.” See further XML representation in ¶47 above) [Here, Anderson teaches xml file representation of objects for the game in an object model which may then be compiled into code to implement a game object. Moreover, application of such a conversion technique to the teachings of Brebner, which also teaches serialization (e.g. ¶110 Brebner) and implementation code generation (e.g. ¶¶109-110).] 
In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brebner and Anderson as Brebner suggests translation to XML or JSON format for application objects (see e.g. ¶110) and Anderson teaches one such generate technique and recognized regarding XML file use in development that “It would be helpful if there were a way to ease video game development by making the use of 2D and 3D content easier” and provides such a technique (¶3).
Regarding the dependent claims, Brebner further teaches: 

2. The file generation method according to claim 1, wherein receiving attribute information of a feature comprises: receiving the attribute information from a development end, (Brebner 108, Fig, 1, ¶65 above)
wherein the attribute information comprises at least one of a type, (see e.g. object delecartions for example in ¶201 “a declare pattern may be: [keyword] 
[type] [name].)
basic information, (see e.g. object declarations for example in ¶201 “a declare pattern may be: [keyword] 
[type] [name].)  and activation intention of the feature; (See e.g. defining behavior in ¶82) wherein the basic information of the feature comprises at least one of a name, (¶201 above) an icon, (¶202 instance image my_image) ownership information, (E.G. ¶276 “The container 174 may be instantly published to a computing cloud, such as an AWS.TM.  computing cloud, where it may then be immediately accessed by authorized users, on any device, with an identical experience, or with an experience that reflects desired variations 190 that are particular to the situation of the user.” and a presentation image of the feature.  (¶202 instance image my_image)

3. The file generation method according to claim 1, wherein editing a business logic of the feature comprises: 
determining a plurality of components in a description file structure, according to scenes in the business logic of the feature; (See e.g. 2G description of workflow stages for defining skill workflow in ¶396) determining a relationship of the plurality of components according to a relationship of the plurality of scenes; (See e.g. 2G description of workflow stages for defining skill workflow in ¶396) and editing, on an edition interface, an attribute of the each component and the relationship of the plurality of components.  (¶396 “In embodiments, skill workflows may be voice applications.  A skill workflow may have a flexible set of stages that describe the workflow of a user.  Each stage may require different values to be supplied by a user and provide different command verbs a user may use to change the tasks performed by the workflow and stage of the workflow the user is on.  In embodiments, skill workflows may include rules.  Rules may determine how a user may transition through workflow stages and ensure required values are specified or defaulted.  FIG. 2G depicts a three-stage example of a high-level recipe workflow.”)
4. The file generation method according to claim 3, wherein the description file structure comprises one or more of a session component, a node component, a card component, a presentation component, a template component, a hint component, a speech component, a condition-related state component, and a user-related state component.  (e.g. ¶78 “The visual editor 108 of the application system 100 may be designed to facilitate rapid creation of content, optionally allowing users to draw from an extensive set of templates and blueprints 180 (which may be stored in the data store 172) that allow non-technical users to create simple apps and content, much as they would create a slide show or presentation, such as using a desktop application like Microsoft.TM.  PowerPoint.TM..

5. The file generation method according to claim 4, wherein a type of the node component comprises one or more of a welcome node, an end node, a quit node, an interaction node, 27CTP-0002-01-US and an automatic jump node.  (¶396 “In embodiments, skill workflows may be voice applications.  A skill workflow may have a flexible set of stages that describe the workflow of a user.  Each stage may require different values to be supplied by a user and provide different command verbs a user may use to change the tasks performed by the workflow and stage of the workflow the user is on.  In embodiments, skill workflows may include rules.  Rules may determine how a user may transition through workflow stages and ensure required values are specified or defaulted.  FIG. 2G depicts a three-stage example of a high-level recipe workflow.  In a first stage 320, a user selects a recipe skill then moves to stage 1.  Stage 1 requires a user to input values for recipe name and quantity.  In stage 1 a user is also prompted to enter allergies as an optional input value.  The workflow then proceeds to stage 2 322.  In stage 2 322, a user is presented a shortlist of recipes and an option to accept their name or number.  In stage 2 322 a user is also presented with a command option to go back in the workflow to change previous choices once a recipe is selected.  The workflow then proceeds to stage 3 324.  In stage 3 324, a user progresses through being presented with the recipe instructions, including commands such as next instruction, repeat instruction, start again and the like.”)
6. The file generation method according to claim 1, wherein the generating a description file for the feature according to the attribute information and the business logic comprises: generating a description file in a JSON format or an XML format according to the attribute information, components in the business logic, a relationship of the components, and an attribute of each component.  (¶88 “As well as serializing the project in the application system format, it may also be possible to export a scene tree as JSON or in a binary format.  Additionally, only a subset of the full application system language may be required for the editor 108 and viewer/portal 144.  Such a subset may support objects/components, properties, states and lists of method calls against events.  The subset may also be suitable for exporting to JSON.  The scene tree may also be provided as a low level binary format, which may explicitly define the structures, data types, and/or lengths of variable length data, of all records and values written out.  This may provide extremely fast loading and saving, as there is no parsing phase at all.  The ability to serialize to other formats may also make it more efficient for porting data to other operating systems and software containers, such as the Java Virtual Machine and Runtime (JVM) or an asm.js framework inside a WebGL capable browser.”)

Claims 7-12 are rejected on the same basis as claims 1-6 above. 

Regarding Claim 13, is rejected on the same basis as claim 1 above, and further Brebner teaches:  
13. A non volatile non-transitory computer readable storage medium storing a computer program, wherein the computer program, when being executed by a processor, implements operations.(¶563 “The present disclosure may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of the attached PTO-892, references A-M include additional prior art relevant to applicant’s disclose related to the design and development of applications and generations of XML and JSON representations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






MJB
2/3/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191